           Case 2:21-mc-00592-DM Document 88 Filed 07/02/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


IN RE: M/V JOANNA                               *               MISC. NO. 21-mc-592
                                                *               SECTION: MAG
                                                *
                                                *
                                                *
                                                *
                                                *

              UNITED STATES’ RESPONSE TO SUPPLEMENTAL MOTION
              TO QUASH OR VACATE MATERIAL WITNESS WARRANTS

         The United States, by and through the undersigned attorneys, hereby submits this

supplemental response regarding the motion to quash or vacate material witness warrants as

requested by the Court. The issue to be briefed, as articulated by the Court, is “whether the grand

jury proceeding and the anticipated future court proceeding are separate proceedings requiring

separate material witness warrants.” For the reasons set forth below, it is the government’s position

that 18 U.S.C. § 3144 does not require a new application and warrant to designate the same

individuals to be material witnesses regarding substantially the same facts and allegations.

However, the same substantive requirements set forth in the statute continue to apply at every

stage.

                                               Ripeness

         Having decided that a grand jury is a criminal proceeding, and that the standards set forth

in § 3144 have been satisfied (i.e., “If it appears from an affidavit filed by a party that the testimony

of a person is material in a criminal proceeding, and if it is shown that it may become impracticable

to secure the presence of the person by subpoena….”), this Court need venture no further at this

juncture. The Court need not decide now whether there will be a continuing need for the witnesses


                                                    1
            Case 2:21-mc-00592-DM Document 88 Filed 07/02/21 Page 2 of 7




to remain in the United States if and when any indictment is returned, or, for that matter, whether

a new warrant must be sought and issued to retain the material witnesses after any indictment. The

Court properly framed the issue when it explained that “[a]s a practical matter, the grand jury

investigation will be ongoing until the indictment is issued or the government concludes it is unable

to obtain an indictment.” Order and Reasons at 26. Matters of such contingency and conjecture are

generally not ripe for judicial consideration. See, e.g., New Orleans Pub. Serv., Inc. v. Council of

City of New Orleans, 833 F.2d 583, 586-87 (5th Cir. 1987). The Court’s Order and Reasons

observed that even if the law required a new material witness warrant, “the issue raised by the

witnesses is moot” because it would likely be possible to obtain a new material witness warrant

nearly simultaneously to the ensuing criminal proceeding. Order and Reasons at 27. As such, the

Court held that the issue of whether a new material witness warrant is required is “premature” –

i.e., not ripe. That said, we understand that for planning purposes, it is nevertheless wise to have a

common understanding as to how matters should unfold if charges are brought.

                                           Practical Considerations

         In view of the procedures adopted by the Court in this matter, the process should be

seamless. Whether or not criminal charges stemming from this investigation are viewed as a

separate criminal proceeding is beside the point.1 The question, at any point in time, is whether the

requisite standard set forth in § 3144 has been and remains satisfied for each person designated as

a material witness. That is the manifest purpose of the reporting requirement for “detained”




1
  The answer might be different if a truly separate investigation resulted in totally different charges than those
identified in the material witness warrant. For example, if the charges brought against those associated with the ship
were for wholly unrelated offenses such as terrorism or smuggling, and not for violations related to the Act to
Prevent Pollution from Ships or the Port and Waterways Safety Act, then the Court might require a new showing as
to those matters.

                                                          2
          Case 2:21-mc-00592-DM Document 88 Filed 07/02/21 Page 3 of 7




witnesses in Rule 46(h)(2), which this Court has adopted in essence even though it does not

technically apply since the witnesses are not in custody. Order and Reasons at 26 and n.10.

       The government anticipates that the Court will continue to supervise the material witnesses,

including after any charges are brought. At that juncture, and upon consideration of what offenses

are charged, if any, the government will consider whether any of the witnesses may be released.

Although § 3144 does not require the government to submit a new application to designate the

same individuals to be material witnesses regarding the same allegations, the same substantive

requirements set forth in the statute continue to apply. However, after any charges are brought, the

Court will also need to consider the views of any defendants since they may have an interest in a

witness that the United States might otherwise discharge.

       It bears mentioning that at the time movants first advanced their various theories, they

promoted the counterintuitive theory that a grand jury proceeding is not a criminal proceeding.

Movants argued that if they could not be held for the grand jury investigation, then they also could

not be held for a lengthy period for a future trial-related proceeding that had not begun and was

not imminent. These issues have been rendered moot by the Court’s Order and Reasons which

held that a federal grand jury investigation is a criminal proceeding. What matters is that the

requirements of § 3144 have been satisfied at any given point in time. Thus, even if movants are

correct in advancing the unremarkable notion that a grand jury proceeding is “separate” from post-

indictment proceedings, it would be of no practical or legal consequence. At the time movants

requested that the Court “promptly rule that the pending grand jury proceeding is a separate and

distinct proceeding from any judicial criminal proceeding” Doc. 52 at 7, it was in tandem with

other now rejected arguments that one-party depositions should be required in lieu of grand jury

testimony and that the material witnesses be released immediately thereafter. In other words, it is



                                                 3
             Case 2:21-mc-00592-DM Document 88 Filed 07/02/21 Page 4 of 7




all part of an effort to leave the jurisdiction before their testimony can be preserved in a way that

it might possibly be used at trial. The United States respectfully suggests that the Court should

decline rendering legal opinions of no consequence, particularly when the questions initially

presented by movants are now moot.

           If and when charges are brought, the United States anticipates the following: (1) the

government will revisit whether it has a need to preserve the testimony of some or all of the

material witnesses; (2) the government will provide expeditious discovery to any defendants; (3)

the government will seek the scheduling of expeditious depositions pursuant to Rule 15; (4) the

government will seek the setting of a trial date so that the material witnesses may be released with

a date certain by which they are required to reappear; (5) the government will serve the material

witnesses with trial subpoenas prior to their departure. 2

                                                  Legal Analysis

           Criminal matters involve a variety of separate proceedings, including grand jury, initial

appearance, arraignment, bond hearing, motions hearings, trial, sentencing, forfeiture, Rule 15

depositions, and any collateral proceedings (e.g., multiple trials of co-defendants). Congress was

certainly aware of these different stages when it enacted § 3144. See Rule 1, Federal Rules of

Criminal Procedure. See also S. Rep. No. 98–225, at 28 note 98 (1983) (noting material witness

statute’s applicability to witnesses in grand jury proceedings, as well as other proceedings). Grand

jury proceedings may be “separate” (a word not appearing in the material witness statute), but they

are also condition precedent to indictment and thus integrally related to post-indictment

proceedings. Thus, it would make no practical sense or difference to impose a requirement not set




2
    Movants’ counsel has moved to quash trial subpoenas in other cases.

                                                          4
             Case 2:21-mc-00592-DM Document 88 Filed 07/02/21 Page 5 of 7




forth in the statute. Congress could have imposed a requirement that a new material witness

warrant must be sought and granted for each stage of prosecution, but it did not do so.

           The Government submits that although grand jury proceedings and post-indictment

proceedings are distinct, they are also inextricably intertwined. Not only is the grand jury a

prerequisite, but the testimony deemed material for an indictment will almost always be relevant

to conviction at trial. There is no textual basis, and no caselaw to support the proposition that

material witness warrants may only be sought and obtained for a single proceeding or that separate

material witness warrants, arrest, and hearings are required at each stage of a criminal matter. 3

           The plain language of the statute anticipates that there may be instances where a material

witness may need to be retained for future proceedings. Section 3144 states: “No material witness

may be detained because of inability to comply with any condition of release if the testimony of

such witness can adequately be secured by deposition, and if further detention is not necessary to

prevent a failure of justice.” 18 U.S.C. § 3144 (emphasis added). The Fifth Circuit has interpreted

the phrase “failure of justice” to apply if a deposition would not serve as an “adequate substitute”

for the witness’s live testimony. Aguilar-Ayala v. Ruiz, 973 F.2d 411, 413 (5th Cir. 1992). Accord

United States v. Huang, 827 F. Supp. 945 (S.D.N.Y. 1993) (“failure of justice” would occur if

Court were to order the release of material witnesses when their presence was necessary to

vindicate the defendants’ Sixth Amendment right to confront witnesses). To the extent that

movants are arguing that they must be released immediately upon the conclusion of the their grand

jury testimony, or if and when the grand jury returns an indictment, that too would result in failure

of justice because it would either deprive defendant(s) from obtaining potentially exculpatory




3
    The cases cited by movants do not address and have no bearing on the question posed by the Court.


                                                          5
          Case 2:21-mc-00592-DM Document 88 Filed 07/02/21 Page 6 of 7




testimony for the charges brought or deprive any defendants from confronting witnesses that

provided inculpatory evidence, and because it would obstruct the ability of the United States to

prosecute serious violations of federal criminal law committed in the United States. Movants’

argument also ignores the Court’s finding, consistent with the facts and the material witness

statute, that “once the witnesses are beyond the jurisdiction of this court, there is simply no way to

enforce their return” and thus “it is impracticable to secure the presence of the witnesses by

subpoena.” Order and Reasons at 23.

       Undersigned counsel have been unable to locate any case within the district, Fifth Circuit,

or otherwise in which separate warrants were sought under § 3144 for the same witness in the same

or a related matter. Meanwhile, there are many instances, including ones in which movant’s

counsel have been involved, where no new material witness warrant was sought, issued or required

after indictment. The lack of any precedent for the proposition that new warrants are required to

re-arrest material witnesses is likely attributable to the construction of the statute itself, which

authorizes a judicial officer to order the arrest of a witness where appropriate, and also to fashion

the appropriate conditions for release if the witness’s testimony may be “adequately secured” by

deposition. These procedural safeguards ensure that material witnesses will only be detained for

as long as is reasonably necessary. Accordingly, there is no legal requirement or practical need for

a new warrant since the statutory framework and this Court’s practice already provide a framework

for minimizing the risk of unnecessarily prolonged retention.

                                            Conclusion

       Regardless of how the relationship between grand jury proceedings and post-indictment

proceedings are characterized, the United States respectfully suggests that a new material witness

warrant is not required if and when a case is indicted. Since this question is not ripe, and because



                                                  6
          Case 2:21-mc-00592-DM Document 88 Filed 07/02/21 Page 7 of 7




movants’ request for a ruling about whether grand jury and post indictment proceedings are

“separate” is not relevant and/or has been overtaken by events (i.e., the Court’s Order and

Reasons), the government does not believe that any further Order by the Court is necessary.



                                                     Respectfully submitted,



JEAN E. WILLIAMS                                     DUANE A. EVANS
Acting Assistant Attorney General                    United States Attorney
Environmental & Natural Resources Division
U.S. Department of Justice

s/ Richard A. Udell                                  s/ G. Dall Kammer
Richard A Udell                                      G. Dall Kammer (26948)
Senior Litigation Counsel                            Assistant U.S Attorney
Environmental Crimes Section                         650 Poydras Street, Suite 1600
U.S. Department of Justice                           New Orleans, LA 70130
150 M St., N.E./Room 4206                            Telephone: (504) 680-3168
Washington, D.C. 20044                               Email: dall.kammer@usdoj.gov
Telephone: (202) 305-0361
Email: richard.udell@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system which will send a notice of electronic filing to all defense
counsel of record.

                                                             s/ G. Dall Kammer
                                                             G. DALL KAMMER
                                                             Assistant United States Attorney




                                                 7
